          Case 3:21-cv-00364-JWD-EWD               Document 3        07/26/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA

COLUMBUS CHRIS WILLIAMS (#293144)                                        CIVIL ACTION NO.

VERSUS                                                                  21-364-JWD-EWD

18TH JDC OF IBERVILLE PARISH, ET AL.

                                               RULING

         This matter comes before the Court in connection with the Court’s Order1 dated June 29,

2021 directing him to pay, within twenty-one (21) days, the full amount of the Court’s filing fee.

         Pursuant to the “three strikes” provision of 28 U.S.C. § 1915(g), the Court determined that

the Plaintiff would not be authorized to proceed in forma pauperis herein, even if he applied to

proceed as a pauper, and ordered him to pay, within 21 days, the full amount of the Court’s filing

fee.2 The Plaintiff was placed on notice that a failure to comply with the Court’s Order “may

result in the dismissal of the Plaintiff’s action without further notice from the Court.”3

         In accordance with 28 U.S.C. § 1915, a prisoner filing a civil action or appeal in federal

court may be granted in forma pauperis status but is, nonetheless, required to pay the full amount

of the Court’s filing fee over time in incremental installments. However, such incremental

payments are not allowed and pauper status shall be denied where the prisoner has filed, on at least

three prior occasions while incarcerated, actions or appeals that have been dismissed as legally

baseless. Specifically,

         In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
         or proceeding under this section if the prisoner has, on 3 or more prior occasions,
         while incarcerated or detained in any facility, brought an action or appeal in a court
         of the United States that was dismissed on the grounds that it is frivolous, malicious,
         or fails to state a claim upon which relief may be granted, unless the prisoner is
         under imminent danger of serious physical injury. 28 U.S.C. § 1915(g).
1
  R. Doc. 2.
2
  See R. Doc. 2.
3
  R. Doc. 2.
          Case 3:21-cv-00364-JWD-EWD                      Document 3          07/26/21 Page 2 of 2




         In the instant case, the Plaintiff has, on three or more prior occasions while incarcerated,

brought actions or appeals in the federal courts that have been dismissed as frivolous or for failure

to state a claim upon which relief may be granted.4

         Accordingly, pursuant to 28 U.S.C. § 1915(g), this Court directed the Plaintiff to pay the

full amount of the Court’s filing fee within 21 days. A review of the record by the Court reflects

that the Plaintiff has failed to pay the filing fee as ordered. Accordingly,

         IT IS HEREBY ORDERED that the above-captioned proceeding be DISMISSED

WITHOUT PREJUDICE for failure of the Plaintiff to pay the Court’s filing fee. Judgment shall

be entered accordingly.

         Signed in Baton Rouge, Louisiana, on July 26, 2021.




                                                                        S
                                                          JUDGE JOHN W. deGRAVELLES
                                                          UNITED STATES DISTRICT COURT
                                                          MIDDLE DISTRICT OF LOUISIANA




4  Cases filed by Plaintiff that have been dismissed as frivolous or for failure to state a claim include, but are not
limited to the following: Williams v. Larpenter, No. 01-3697 (E.D. La. 2002) (dismissing Plaintiff’s complaint with
prejudice as legally frivolous and/or for failure to state a claim under 28 U.S.C. 1915(e)(2) and 42 U.S.C.
1997(e)(c)(1) because all claims barred by the applicable statute of limitations); Williams v. 32nd JDC, No. 01-3731
(E.D. La. 2002) (dismissing Plaintiff’s claims with prejudice as frivolous and for failure to state a claim upon which
relief may be granted); Williams v. Larpenter, No. 01-3732 (E.D. La. 2002)(dismissing claims with prejudice as
frivolous under § 1997e); Williams v. Larpenter, No. 01-3733 (E.D. La. 2002) (Plaintiff’s claims dismissed with
prejudice as frivolous and for failure to state a claim upon which relief may be granted); Williams v. Terrebonne
Parish Consolidated Government, No. 02-443 (E.D. La. 2002) (Plaintiff’s claims dismissed with prejudice under 28
U.S.C. § 1915(e)(2)(B)(ii); Williams v. Larpenter, No. 02-495 (E.D. La. 2002)(Plaintiff’s suit dismissed with
prejudice under 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii). See also Williams v. Terrebonne Parish Sheriff’s Office, et
al., No. 04-1172 (E.D. La. 2004) (recognizing that Plaintiff had accumulated three strikes and denying his request to
proceed in forma pauperis).
